Case 1:99-mc-09999 Document 1113-6 Filed 10/02/20 Page 1 of 1 PageID #: 111868




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 KAJEET, INC.                                   §
                                                §
        Plaintiff,                              §            C.A. NO. _____________
                                                §
 v.                                             §          JURY TRIAL DEMANDED
                                                §
 NORTONLIFELOCK INC.                            §
                                                §
        Defendant.                              §

                PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT
                            PURSUANT TO F.R.C.P. 7.1

       Plaintiff KAJEET, INC. hereby submits its corporate disclosure pursuant to Rule 7.1 of the

Federal Rules of Civil Procedure, stating that it has no parent corporation or publicly held

corporation owning 10% or more of its stock.

 Dated: October 2, 2020                        Respectfully submitted,

 Of Counsel:                                   FARNAN LLP

 Jonathan T. Suder                             /s/ Michael J. Farnan
 Michael T. Cooke                              Brian E. Farnan (Bar No. 4089)
 Corby R. Vowell                               Michael J. Farnan (Bar No. 5165)
 Richard A. Wojcio                             919 N. Market St., 12th Floor
 FRIEDMAN, SUDER & COOKE                       Wilmington, DE 19801
 604 East 4th Street, Suite 200                Telephone: (302) 777-0300
 Fort Worth, TX 76102                          Facsimile: (302) 777-0301
 817-334-0400                                  bfarnan@farnanlaw.com
 Fax: 817-334-0401                             mfarnan@farnanlaw.com
 jts@fsclaw.com
 mtc@fsclaw.com                                Attorneys for Plaintiff Kajeet, Inc.
 vowell@fsclaw.com
 wojcio@fsclaw.com
